NOT FOR PUBLICATION                                                                   R1=c1::1v1=0
                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                                                                            ocr 15 2010
                                                                                       AT 8:30
                                                                                          WtL~~H M
                                                                                                 Cti:RI{
 LAWRENCE B. EBERT and REBECCA A.
 VARES-EBERT,
                                                                   Civ. No. 15-7331
             Plaintiffs,

     V.
                                                                   OPINION
 TOWNSHIP OF HAMILTON, et al.,

             Defendants.

THOMPSON, U.S.D.J.

                                          INTRODUCTION

          This matter comes before the Court on a Motion for Clarification brought by Plaintiffs

Lawrence B. Ebert and Rebecca A. Vares-Ebert ("Plaintiffs"). (Pls.' Mot., ECF No. 89.) The

Motion seeks clarification of the Court's Opinion filed on August 9, 2018 (ECF No. 86).

Defendant Township of Hamilton ("Township Defendant") and Mayor Kelly A. Yaede

("Defendant Yaede") (collectively, "Defendants") oppose. (Defs.' Br., ECF No. 91.) The Court

has decided the Motion after considering the parties' written submissions without oral argument

pursuant to Local Civil Rule 78.l(b). For the following reasons, Plaintiffs' Motion for

Clarification is denied.

                                           BACKGROUND

          As in past opinions in this matter, the Court again recites only those facts relevant to this

Opinion. On August 9, 2018, the Court issued an Opinion and Order granting in part and

denying in part Defendants' Motion for Summary Judgment. (ECF Nos. 86, 87.) The Court

entered summary judgment in favor of Township Defendant on Plaintiffs' ( 1) substantive due

                                                    1
.   .



        process deprivation of property claim (Count One), (2) § 1985 conspiracy claim (Count Four),

        (3) Eighth Amendment excessive fine claim (Count Five), and (4) Fourteenth Amendment

        procedural due process claim brought via the New Jersey Civils Rights Act (Count Six); but the

        Court denied Township Defendant's Motion for Summary Judgment in regard to all of Plaintiffs'

        claims brought pursuant to § 1983 premised on violations of the Fourth Amendment (Counts

        One and Three) and Fourteenth Amendment procedural due process (Counts One and Three).

        (See Order at 1-2.) The Court also entered summary judgment in favor of Defendant Yaede on

        all claims brought against her (Counts Two, Four, and Six). (Id.)

               On August 24, 2018, Plaintiffs filed the instant Motion seeking, as Plaintiffs characterize,

        "clarification" of the August 9, 2018 Opinion and Order. 1 (Pis.' Mot. at 2.) Plaintiffs seek

        clarification regarding, what the Court interprets as, roughly six topics: (1) Plaintiffs' declaration

        filed on July 13, 2018 (id. at 2-6); (2) the Court's reliance on Elsmere (id. at 6-13); (3) the

        Court's analysis on Camara (id. at 14-16); (4) a contested fact contained within the background

        section of the Opinion (id. at 17-18); (5) substantive due process (id. at 18-19); and (6)

        Plaintiffs' renewed request for a Rule 30(b)(6) witness (id. at 19).

               On September 14, 2018, Defendants filed an opposition brief, urging the Court to deny

        Plaintiffs' Motion and contending that "while Plaintiffs' Motion is titled 'Motion for

        Clarification,' it should be treated as a Motion for Reconsideration ... [because] it disagrees

        with, and seeks reconsideration of, the contents of [the August 9, 2018 Opinion and Order]."

        (Defs.' Br. at 2.) Defendants further contend that "Plaintiffs are unable to prove any of the three

        grounds necessary to establish that reconsideration ... is appropriate." (Defs.' Br. at 2-4.)



        1
          Although Plaintiffs seek clarification of the "Memorandum Order filed August 9, 2018," the
        Court filed no memorandum order on August 9, 2018. The Court instead construes Plaintiffs'
        r~quest for clarification to be in regard to the Court's Opinion and Order filed on August 9, 2018.
                                                          2
        On September 21, 2018, Plaintiffs filed a reply brief, submitting an argument comprising

a strict interpretation of motions for clarification offering that "[t]here is no legal authority cited

that a request for clarification must enumerate the words 'vague' or 'ambiguous"' and "[t]here is

no legal authority cited for the proposition that a motion that never mentions that words

'reconsider,' 'reconsideration,' 'revise,' 'alter,' or functional equivalents thereof can be treated

as a motion for reconsideration." (Pls.' Reply at 3, ECF No. 93.)

                                       LEGAL STANDARD
        "The general purpose of a motion for clarification is to explain or clarify something

ambiguous or vague, not to alter or amend." Lynch v. Tropicana Prods., Inc., 2013 U.S. Dist.

LEXIS 128410, at *1 (D.N.J. Sept. 9, 2013) (internal citations omitted); see also, e.g., Engers v.

AT&T Corp., 2006 U.S. Dist. LEXIS 85117, at *16 (D.N.J. Nov. 15, 2006) (granting motion for

clarification where "[t]he Court neglected to specify [in the order] that Count Six was dismissed

with prejudice" but the text of the opinion stated "that such dismissal was with prejudice").

        In comparison, motions for reconsideration are intended "to correct manifest errors of

law or fact or to present newly discovered evidence." Harsco Corp. v. Zlotnicki, 779 F.2d 906,

909 (3d Cir. 1985). "Reconsideration is an extraordinary remedy that is granted very sparingly."

Brackett v. Ashcroft, 2003 U.S. Dist. LEXIS 21312, at *2 (D.N.J. Oct. 7, 2003) (internal citations

omitted); see also L. Civ. R. 7.l(i), cmt. 6(d). Pursuant to Rule 59(e) of the Federal Rules of

Civil Procedure and Rule 7 .1 (i) of the Local Civil Rules, a motion for reconsideration must be

based on one of three grounds: ( 1) an intervening change in controlling law, (2) new evidence

not previously available, or (3) a clear error of law or manifest injustice. N. River Ins. Co. v.

CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995). A motion for reconsideration,

however, "is not warranted ... where (1) the movant simply repeats the cases and arguments



                                                   3
 previously analyzed by the court, or (2) the movant has filed the motion merely to disagree with

 or relitigate the court's initial decision." Hanover Architectural Serv., P.A. v. Christian

 Testimony-Morris, N.P., 2015 U.S. Dist. LEXIS 94916, at *3 (D.N.J. July 21, 2015) (internal

 citations omitted). Rather, a motion for reconsideration may be granted only if there is a

 dispositive factual or legal matter that was presented but not considered that would have

 reasonably resulted in a different conclusion by the court. White v. City of Trenton, 848 F. Supp.

 2d 497, 500 (D.N.J. 2012). Mere disagreement with a court's decision should be raised through

 the appellate process and is thus inappropriate on a motion for reconsideration. United States v.

. Compaction Sys. Corp., 88 F. Supp. 2d 339,345 (D.N.J. 1999).

                                            DISCUSSION

        Courts commonly construe motions for clarification as motions for reconsideration. See,

 e.g., Mathis v. Christian Heating & Air Conditioning, Inc., 91 F. Supp. 3d 651, 655-56 (E.D. Pa.

 2015) (concluding that "[a]lthough styled as a Motion for Clarification, plaintiffs Motion

actually seeks reconsideration"). In fact, this is not the first time that Plaintiffs have filed a

motion improperly requesting similar relief. On October 5, 2017, this Court determined that

"Plaintiffs raise[d] nearly identical arguments in their motions for clarification and for

reconsideration" and thus "[t]he bulk of these arguments [were] appropriately construed as

requests for reconsideration, not clarification, since they predominantly relate[d] to alleged

pitfalls in the Court's reasoning or conclusions, not ambiguity in the Court's opinion." (See

Mem. Op. & Order at 4, ECF No. 61.)

        Likewise, here, Plaintiffs again submit many arguments more appropriately construed as

 requests for reconsideration, rather than clarification. Plaintiffs use the guise of a motion for

 clarification to identify specific portions of and essentially disagree with the Court's Opinion and



                                                   4
.   .


        Order. Nonetheless, the Court examines each of Plaintiffs' requests for either clarification or

        reconsideration.

        I.     Plaintiffs' Declaration Filed on July 13, 2018

               On June 8, 2018, Defendants moved for summary judgment. (ECF No. 74.) On July 5,

        2018, Plaintiffs "request[ed] permission to file a sur-reply brief," which the Court denied. (ECF

        No. 81.) Nonetheless, on July 13, 2018; after the parties had fully briefed the Motion for

        Summary Judgment, Plaintiffs filed a "Declaration in Opposition to Defendants' Motion for

        Summary Judgment" (the "Declaration"). (ECF No. 83.) On July 16, 2018, Defendants filed a

        letter contending that the Declaration was "an intentional disregard of [the Court's] order that no

        sur reply be permitted." (ECF No. 84.) The Court addressed the Declaration in its August 9,

        2018 Opinion:

               Mr. Ebert filed another declaration on the same topic on July 13, 2018. (ECF No.
               83.) Defense counsel asked the Court to strike this declaration and impose
               sanctions (ECF No. 84), as the Court had already denied Plaintiffs an opportunity
               to file a sur-reply (ECF No. 81). Mr. Ebert responded by letter, arguing that his
               most-recent declaration does not constitute a sur-reply. (ECF No. 85.) The Court
               has reviewed these materials and will take no further action with respect to them;
               Plaintiffs have not moved to amend their complaint to include new allegations
               about the events of 2018, and therefore the events described are beyond the
               Court's review on this Motion. However, sanctions are not warranted.

        (Op. at 9 n.7.) Plaintiffs now seek clarification regarding the "status" of the Declaration;

        however, the Court finds that it adequately addressed the Declaration and thus clarification is not

        warranted.

               Separately, Plaintiffs also "request[] clarification as to whether an amendment of the

        complaint would be entertained by the Court at this time." Because the "general purpose of a

        motion for clarification is to explain or clarify something ambiguous or·vague," Lynch, 2013




                                                          5
U.S. Dist. LEXIS 128410, at *1, Plaintiffs elect the improper vehicle for their request. Plaintiffs'

request for clarification in regard to the Declaration is therefore denied.

II.    The Court's Reliance on Elsmere

        Plaintiffs contend that the notice of violation received was "ultra vires" because "the

notice of violation referenced only a violation of Hamilton Ordinance 66-71," which "conveys

no emergency power on the health officer for summary abatement of such a violation." (Pis.'

Mot. at 7.) Plaintiffs point out that the Opinion references a procedure outlined in Hamilton

Ordinance 110-33 (Op. at 17-18), "which never occurred in the present case" (Pis.' Mot. at 8).

Plaintiffs also disagree with the Court's citation to and reliance on Elsmere Park Club, LP v.

Town of Elsmere, 542 F.3d 412 (3d Cir. 2008) for the propositions that "the dispute about which

ordinance(s) governed is not dispositive" and that the "notice provided to Plaintiffs was not

constitutionally deficient." (Op. at 19; see also Pis.' Mot. at 6-13.)

        The Court construes this request as seeking reconsideration, rather than clarification.

Plaintiffs complain that "[t]he Order apparently gave no weight to the facts supplied by

Plaintiffs" (Pis.' Mot. at 8-10) and that "Plaintiff[s] do[] not believe that Elsmere is on point"

(id. at 10-13). Although Plaintiffs request "clarification," Plaintiffs essentially "filed the motion

merely to disagree with or relitigate the [C]ourt's initial decision." Hanover Architectural, 2015

U.S. Dist. LEXIS 94916, at *3; see also In re Telfair, 145 F. Supp. 2d 536, 561 (D.N.J. 2010)

("[M]ere disagreement with the district court's decision is an inappropriate ground for a motion

for reconsideration: such disagreement should be raised through the appellate process."). Oddly

enough, however, these procedural due process claims survived Defendants' Motion for

Summary Judgment. (Op. at 19.) But because Plaintiffs do not offer any change in law, submit
                                                                                                        0
any new evidence not previously available, or correct a clear error of law, see North River



                                                  6
..



     Insurance Co., 52 F.3d at 1218; L. Civ. R. 7.l(i), cmt. 6(d), the Court denies Plaintiffs' Motion

     in regard to the Court's reliance on Elsmere, 542 F.3d at 228.

     III.   The Court's Analysis of Camara

            Plaintiffs request clarification regarding the Court's analysis of Camara v. Municipal

     Court, 387 U.S. 523 (1967), and the relevant limitations of the Fourth Amendment principles set

     forth in that case. (Pls.' Mot. at 14-16.) In Plaintiffs' brief opposing Defendants' Motion for

     Summary Judgment, Plaintiffs relied on Camara for the proposition that a warrant is required for

     administrative searches of homes, absent certain exceptions. (Pls.' Summ. J. Opp'n at 10, 16-

     18, ECF No. 79.) Defendants attempted to differentiate Camara in their reply brief (Defs.'

     Summ. J. Reply at 2-3, ECF No. 82), but the Court distinguished Camara in a different way,

     holding that "Plaintiffs' reliance on Camara [was] misplaced, as Camara dealt with a wrongful

     warrantless initial inspection" but "Plaintiffs allege that Defendants violated their Fourth

     Amendment rights after Defendants had already determined [through an initial inspection] the

     presence of nuisance conditions on Plaintiffs' property" (Op. at 15).

            Plaintiffs identify that the Opinion "relies on an argument not presented by Defendants."

     (Pls.' Mot. at 14.) But the parties both had an opportunity to brief-and in fact, did brief-the

     import of Camara. Though Plaintiffs disagree with the Court's analysis of Camara, the Court

     will not "rethink what it had already thought through-rightly or wrongly." Arista Records, Inc.

     v. Flea World, Inc., 356 F. Supp. 2d 411, 415 (D.N.J. 2005). Separately, Plaintiffs also request

     an opportunity to re-brief this issue, but Plaintiffs have failed to meet the high burden of

     demonstrating that reconsideration is warranted. Accordingly, Plaintiffs' Motion is denied in

     regard to the Court's analysis of Camara.




                                                       7
•'




     IVo    A Fact Contained within the Opinion's Background Section

            Plaintiffs next argue that although the Opinion states that Mr. Ebert "obstructed the front-

     end-loader from operating" while Defendants were removing debris from Plaintiffs' property

     (Op. at 6), Plaintiffs contest this fact. (Pis.' Mot. at 17-18.) Plaintiffs request "a clarification of

     'why' this unsubstantiated statement was included in the [Opinion]" and a "modification of the

     [Opinion] to reflect, at a minimum, that the truth of this statement is challenged."

            First, the Court indeed recognized in its Opinion that "[t]he parties largely dispute the

     sequence of events on June 28, 2014," the day Defendants removed the debris. (Op. at 5.)

     Moreover, Plaintiffs do not seek clarification regarding "something ambiguous or vague."

     Lynch, 2013 U.S. Dist. LEXIS 128410, at *1 (outlining the general purpose of a motion for

     clarification). Rather, Plaintiffs seek "modification" (Pis.' Mot. at 18), akin to alteration or

     amendment which contravenes the purpose of a motion for clarification. See Lynch, 2013 U.S.

     Dist. LEXIS 128410, at * 1. Construing Plaintiffs' request as seeking reconsideration is equally

     unhelpful to Plaintiffs: Plaintiffs have not identified any change in law, new evidence not

     previously available, or clear error of law. See N. River Ins. Co., 52 F.3d at 1218. Plaintiffs

     merely disagree with a contested fact that the Court included in its Opinion. In re Telfair, 145 F.

     Supp. 2d at 561 (explaining that "mere disagreement with the district court's decision is an

     inappropriate ground for a motion for reconsideration"). Accordingly, Plaintiffs' Motion in

     regard to the background section of the Opinion and the facts contained therein is denied.

     V.     Substantive Due Process

            Plaintiffs also point out that the Court denied Plaintiffs' substantive due process claims,

     yet "[the Complaint] does not reveal that Plaintiffs asserted or argued 'substantive due process."'

     (Pls.' Mot. at 18.) In the Opinion, the Court explained that claims pursuant to § 1983 "are



                                                        8
distinct, as§ 1983 itself creates no substantive rights." (Op. at 10 (citing Ferreira v. Town of E.

Hampton, 56 F. Supp. 3d 211,222 (E.D.N.Y. 2014)).) Because Plaintiffs generically pleaded

that Defendants violated the Fourteenth Amendment when Defendants allegedly deprived

Plaintiffs of "life, liberty, or property, without due process of law" (Compl. <J[ 83, ECF No. 1), the

Court acknowledged that it-while "bearing in mind the need to liberally construe [the]

pleadings prepared by prose [Plaintiffs]"-"read[] the first cause of action to extend to

additional alleged underlying constitutional violations, including Fourteenth Amendment

procedural and substantive due process claims premised on derivations of liberty and property"

(Op. at 10). Although the Court entered summary judgment in favor of Defendants in regard to

Plaintiffs' substantive due process claim regarding deprivation of property (id. at 11), Plaintiffs'

substantive due process claim regarding deprivation of liberty survived (id. at 12). In any event,

Plaintiffs neither pose a question to the Court nor make an actual request for clarification

regarding substantive due process. (See Pls.' Mot. at 18-19 (noting only that "[i]f there were any

references to substantive due process [in the Complaint], such issues have not been addressed in

the briefing").) Accordingly, Plaintiffs' Motion in regard to their substantive due process claim

is denied.

VI.    Renewed Request for a Rule 30(b)(6) Witness

       Finally, Plaintiffs attempt to revive stale arguments the Court previously rejected.

Plaintiffs contend that the Court's Order from August 9, 2017-exactly one year before the

Court's Order at issue here, which was filed on August 9, 2018-improperly "denied access to a

[Rule] 30(b)(6) witness, in effect denying access to the facts necessary to establish custom and

practice in a 1983 or 1985 action." (Pls.' Mot. at 19.) The Court is unable to interpret any

specific request for clarification; rather, the Court construes Plaintiffs' contention as a request for



                                                  9
reconsideration. But Plaintiffs assert no viable reason as to why the Court should contemplate

reconsideration. Moreover, Plaintiffs already moved this Court for reconsideration as to a Rule

30(b)(6) witness about a year ago (ECF Nos. 47-1, 49-1), and the Court properly denied

Plaintiffs' request then as well (Mem. Op. & Order at 5--6 (denying Plaintiffs' motion for

clarification and motion for reconsideration)). Plaintiffs, here, simply attempt to rehash old

arguments that this Court already considered and rejected. Accordingly, the Court denies

Plaintiffs' renewed request for a Rule 30(b)(6) witness.

                                         CONCLUSION

       For the reasons stated herein, Plaintiffs' Motion for Clarification is denied. An

appropriate order will follow.




                                                                ~~--
                                                                 ANNE E.   THOMPSON,X.0.1.




                                                 10
